Citation Nr: 9936065	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  97-09 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for postgastrectomy 
syndrome, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied the benefit sought 
on appeal.  The veteran had active service from July to 
October 1942.

The veteran's claim was remanded in November 1998 for further 
development.  The requested development has largely been 
completed, and the claim has again been referred to the Board 
for review.


FINDINGS OF FACT

1.  The veteran is approximately 5' 7" tall, has most 
recently weighed 124 pounds and his appearance has been 
described as frail.

2.  The veteran is not anemic.

3.  The veteran has not surrendered employment as a result of 
his service connected postgastrectomy syndrome.


CONCLUSION OF LAW

The schedular criteria for a 60 percent evaluation for 
postgastrectomy syndrome have been met.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1-4.40, 4.111, 
4.114, Diagnostic Code  (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for 
postgastrectomy syndrome is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
mere allegation that a service-connected disability has 
increased in severity is sufficient to render the claim well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that sufficient relevant facts have 
been properly developed, and that the VA has fulfilled its 
duty to assist the veteran.

By way of background, the veteran was discharged from service 
as a result of an ulcer.  His initial claim for service 
connection was denied in August 1943, but a December 1943 
rating decision granted service connection for a chronic 
duodenal ulcer.  A November 1972 rating decision 
recharacterized the veteran's service connected disorder as 
postgastrectomy syndrome, and granted a 40 percent disability 
evaluation for such under Diagnostic Code 7308.  In doing so, 
the RO relied in large part on an October 1972 VA examination 
report, which noted that the veteran was about 5' 7" tall 
and weighed about 152 pounds.  That rating has remained in 
effect to date.

In support of his claim, the veteran's treating physician 
informed the RO in correspondence dated in August 1996 that 
the veteran would have lower gastrointestinal difficulties 
when eating certain foods.  The veteran was provided a VA 
examination in November 1996.  The veteran's chief complaint 
was that he could not eat the same kinds of foods that he 
could previously; eating the wrong kind of foods would result 
in soft stools.  The veteran also related that he had 
gastrointestinal work-ups at St. Francis Hospital in New 
Castle, Pennsylvania.  He denied periodic vomiting and 
recurrent bloody vomiting or stools.  Objectively, the 
veteran weighed 135 pounds, which was the maximum for the 
year, and did not have anemia.  The examiner did note the 
veteran's December 1967 vagotomy and pyloroplasty.

In April 1997, the veteran was provided a hearing before an 
RO hearing officer.  The veteran related his 1967 surgery at 
the Cleveland Clinic to relieve ulcer symptomatology.  He 
also testified that he retired in either 1981 or 1982 as a 
result of travel requirements; the veteran specifically 
denied retiring because of his service-connected disability.  
He also indicated that when he was out he had to be aware of 
restroom facilities, as eating sugary foods led to a quick 
bowel movement.  The veteran also related that he had 
difficulty gaining weight.  Finally, he testified that he 
weighed 130 pounds.  In correspondence dated September 1997, 
the veteran related that he planned to receive both an upper 
and lower GI series at the Cleveland Clinic.

As a result of the November 1998 Board remand, the veteran 
was again provided a VA examination, in February 1999.  The 
examiner reviewed the veteran's relevant history, including 
his 1967 surgery.  The examiner noted that subsequent to the 
surgery, the veteran developed "dumping syndrome," and that 
more recently, certain sweet foods and drinks, including 
orange and other fruit juice, caused immediate bowel 
movements.  The veteran also related other foods and drinks 
that had the same effect.  The veteran denied vomiting, but 
admitted some difficulty with dysphagia to pills and some 
foods.  His appetite was reported to be good.  The veteran 
related that he occasionally became light-headed after some 
meals, but not constantly; this was attributed to circulatory 
disturbance.  The veteran denied sweating after meals.  The 
veteran weighed 124 pounds, and his blood pressure was 
139/74.  There was no evidence of anemia on blood work-ups.

In May and June 1999, the veteran sought private treatment 
for a complaint of a 30 pound weight loss over the previous 
three to four years, notwithstanding a normal appetite.  A 
private physician from the Jameson Memorial Hospital in New 
Castle, Pennsylvania commented that the veteran was a 
somewhat frail appearing elderly man.  It was also noted that 
the veteran had been diagnosed with diabetes for the previous 
three years, and that the weight loss also began about three 
years previously, when he underwent heart surgery.  
Hypoglycemia symptoms were denied, and the veteran related 
that he had a normal energy level.  The veteran's clothing 
was then hanging on him, and his underwear was four inches 
too large about the waist.  His skin was also hanging in 
folds over his arms.  While the private physician was 
cognizant of the veteran's service-connected gastrointestinal 
history, the veteran's weight loss was not necessarily 
ascribed to such.  Finally, it was noted that the veteran had 
an extensive work-up at the Cleveland Clinic within the 
previous year, including a rectal endoscopy.  A record entry 
dated in June 1999 from Dr. Rao noted that the veteran's 
weight loss was not diabetic related.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

There are various postgastrectomy symptoms which may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as the "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia; those occurring from one to three 
hours after eating usually present definite manifestations of 
hypoglycemia.  38 C.F.R. § 4.111 (1999).

As noted above, the veteran's postgastrectomy syndrome has 
been evaluated under Diagnostic Code 7308, which provides 
that moderate symptomatology from postgastrectomy syndrome is 
to be evaluated as 40 percent disabling.  The schedular 
criteria provide that moderate symptomatology envisions 
episodes of epigastric distress less frequent than severe 
symptomatology, with characteristic mild circulatory symptoms 
after meals with diarrhea and weight loss.  A 60 percent 
evaluation, the highest under the schedular criteria, is 
warranted for severe symptomatology, including nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss, with malnutrition and 
anemia.  38 C.F.R. § 4.114, Diagnostic Code 7308 (1999).  

In light of the above, and the medical evidence which has 
been obtained, the Board finds that the veteran's 
manifestations from his service connected postgastrectomy 
syndrome falls somewhere between the criteria for a 40 
percent disability evaluation and a 60 percent evaluation.  
It is undisputed that the veteran has related diarrhea after 
meals, some circulatory symptoms, such as feeling 
occasionally light headed after meals, and weight loss.  
These symptoms comport with the criteria for both a 40 
percent and a 60 percent evaluation.  However, what the Board 
finds most compelling is the description of the veteran 
contained in a May 1999 treatment record:  the veteran was 
described as frail, with a significant loss of weight over 
the preceding three to four years.  Towards this end, it 
would appear that the veteran has had difficulty in retaining 
nourishment.  In fact, the veteran related a normal appetite 
to the physician who drafted the May 1999 treatment record, 
and at the time of his February 1999 VA examination, the 
veteran only weighed 124 pounds.  This is in contrast to the 
veteran's somewhat remote history in October 1972, when he 
was about 30 pounds heavier.  Significantly, those symptoms 
led to a 40 percent evaluation.  While the veteran has never 
displayed anemia during this claim, the Board would note that 
the veteran's weight appears to be dropping, and that such 
has not necessarily been disassociated with his service-
connected disorder.

Thus, resolving all reasonable doubt in the veteran's favor, 
the Board finds that the veteran's postgastrectomy syndrome 
more nearly approximates the criteria for assignment of a 60 
percent evaluation.  38 C.F.R. §§ 3.102, 4.7 (1999).  In so 
doing, the Board acknowledges that complete private records 
have not been obtained subsequent to the November 1998 Board 
remand.  In particular, the Board would note that records 
from the Cleveland Clinic referenced in February 1999 have 
not been obtained.  Nonetheless, this decision grants the 
highest evaluation available under the Schedule for Rating 
Disabilities, and thus these records would not lead to a 
higher evaluation.  

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that his service 
connected disabilities have resulted in marked interference 
with his employment (that is, beyond that contemplated by the 
schedular evaluation) or necessitated frequent periods of 
hospitalization.  Indeed, the veteran has denied that he left 
his prior employment as a result of this disorder.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Subject to the laws governing monetary payments, an increased 
60 percent evaluation for postgastrectomy syndrome is 
granted.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 

